        Case 6:20-po-00274-JDP Document 12 Filed 08/24/20 Page 1 of 2

 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          Docket Number 6:20-po-00274-JDP
12                        Plaintiff,
13            v.                                         MOTION TO AMEND VIOLATION
                                                         NUMBER 9290031; AND [PROPOSED]
14
                                                         ORDER THEREON
15    CONNOR J. MOORE,
16                        Defendant.
17

18          Pursuant to Rule 7 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order to amended violation

20   number 9290031, and charge a violation of Title 36 Code of Federal Regulations §4.2(b);

21   California Vehicle Code §24953(a); Failure to project a flashing white or amber light visible to

22   the front and a flashing red or amber light visible to the rear.

23

24          Dated: August 18, 2020                           /S/ Sean O. Anderson
                                                             Sean O. Anderson
25                                                           Acting Legal Officer
26                                                           Yosemite National Park

27

28
                                                         1
        Case 6:20-po-00274-JDP Document 12 Filed 08/24/20 Page 2 of 2

 1

 2                                                 ORDER
 3            Upon application of the United States, good cause having been shown therefore, it is
 4   hereby ordered that the above-referenced matter, United States v. Connor J. Moore,

 5   6:20-po-00274-JDP, be amended to charge a violation of Title 36 Code of Federal Regulations
     § 4.2(b); California Vehicle Code § 24953(a); failure to project a flashing white or amber light
 6
     visible to the front and a flashing red or amber light visible to the rear, on violation number
 7
     9290031.
 8

 9   IT IS SO ORDERED.
10

11   Dated:      August 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
